The accusation by indictment against this appellant was for the offense of transporting five gallons or more of intoxicating liquors, which offense was made a felony by the act of the Legislature approved September 6, 1927. Acts 1927, p. 704. Upon conviction, after due trial, the court sentenced him to serve an indeterminate term of imprisonment in the penitentiary; judgment of conviction was accordingly pronounced and entered, from which this appeal was taken. There are no errors upon the record, and upon the record this appeal is rested. Let the judgment of conviction, from which this appeal was taken, stand affirmed.
Affirmed.